DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Lee et al. (US 20160307545; “Lee” hereinafter).
	Regarding claim 1, Lee discloses a display apparatus, comprising: a housing (1601) provided with an opening (an opening in the housing or body 1601 through which display 1603 is extended out of the housing 1601, fig. 16A) at a front surface (front surface of the main body or housing 1601, fig. 16A); a roll disposed within the housing (“The flexible display 1603 may be rolled into the main body or withdrawn or retracted outside of the main body”, Par. [0164] from this statement it can be inferred that there is some kind of rolling device that roll the flexible display 1603 into the housing 1602, also fig. 18A and 20 teaches a roller); and a display (1602) wound to the roll and capable of extending and retracting through the opening (“The flexible display 1603 may be rolled into the main body or withdrawn or retracted outside of the main body”, Par. [0164]), wherein the opening is disposed to be adjacent to a first edge of the front surface (fig. 
Note: It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.
Regarding claim 6, Lee discloses the display is configured to be extended from a top side, a bottom side, a left side, or a right side of the housing (“A withdrawal or retraction direction of the flexible display may be a downward direction 1643”, Par. [00164]; also if we look at the housing 1601 along the parallel direction of which the length of the housing 1601 extends, the extends from a left side of the housing).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee.

Lee does not explicitly disclose a maximum extension length of the display is twice a horizontal length of the display.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the dimension or size of the display such that a maximum extension length of the display is twice a horizontal length of the display, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). The modification would provide a larger display screen to display more information or larger image.

Claims 3, 5  and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim et al. (US 20170161868; “Kim” hereinafter).
	Regard claim 3, Lee discloses the display of claim 1 further comprises a driving device comprising a motor configured to rotate the roll (“The electronic device may further include a motor and a driver configured to drive the motor to unroll the flexible display”, Par. [0011]); and a processor configured to control the driving device to extend the display (“The electronic device may further include a motor and a driver configured to drive the motor to unroll the flexible display, and the controller may control the driver and the motor”, Par. [0011]).
corresponding to an output aspect ratio of an image displayed on the display.  
Kim teaches a display device comprising a processor configured to control the driving device to extend the display (20) corresponding to an output aspect ratio of an image displayed on the display (Par, [0102], also see Par. [0099]- [0101], figs 7(a)-8).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee to include a processor or controller that is configured to control the driving device to extend the display corresponding to an output aspect ratio of an image displayed on the display as taught by Kim because such modification allow the user to watch a high-resolution image/movie without tearing as taught by Kim.
Note: It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.
Regarding claim 5, Lee discloses the display device as claimed in claim 1.
Lee does not explicitly disclose wherein a portion of the display from among an extended section of the display does not output an image.
Kim (fig. 22) teaches a portion of the display from among an extended section of the display does not output an image (“The letterbox area LA may be a part where the display screen is not presented”, Par. [0163]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee to 
Regarding claim 13, Lee discloses the display device as claimed in claim 1.
Lee does  not explicitly disclose the display apparatus of claim 1, further comprising: a supporting member comprising a multilevel structure, the supporting member being capable of expanding and contracting in parallel with a moving direction of the display, wherein the display is supported by the supporting member.
Kim (figs. 18-21(b)) teaches a display device comprising: a supporting member (315) comprising a multilevel structure (fig. 19), the supporting member being capable of expanding and contracting in parallel with a moving direction of a display (20) (Par. [0152]- [0153]), wherein the display is supported by the supporting member (“the telescopic bar 315 may support the display portion 20 under any condition”, Par. [0153]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee to include a supporting member comprising a multilevel structure that is being capable of expanding and contracting in parallel with a moving direction of the display as taught by Kim because with such modification the supporting member supports the display and also helps in moving the display up and down.
Note: It has been held that the recitation that an element is “capable of” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park et al. (US 20160112667; “Park” hereinafter).
Regard claim 4, Lee discloses the display of claim 1 further comprises a driving device comprising a motor configured to rotate the roll (“The electronic device may further include a motor and a driver configured to drive the motor to unroll the flexible display”, Par. [0011]); and a processor configured to control the driving device to extend the display (“The electronic device may further include a motor and a driver configured to drive the motor to unroll the flexible display, and the controller may control the driver and the motor”, Par. [0011]).
Lee does not explicitly disclose a sensor configured to detect an eye level of a user; and a processor configured to control the driving device to extend the display to a position corresponding to the eye level of the user detected by the sensor.  
Park (figs. 2, 21) teaches a sensor (260) configured to detect an eye level of a user (“the sensor unit 260 recognizes a user's eye using the eye recognition sensor”, Par. [0102]); and a processor (270) configured to adjust the height of the display to a position corresponding to the eye level of the user detected by the sensor (“the control unit 270 is then able to adjust a height of the flexible display to enable a screen of the flexible display to fit a user's eye height”, Par. [0103], figs. 2, 21).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee to include a sensor and a processor or control unit that is configured to adjust the display to a position corresponding to the eye level of the user detected by the sensor as taught 
Note: It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park et al. (US 20160374228; “Park’228” hereinafter).
Regarding claim 7, Lee discloses the display device as claimed in claim 1.
Lee does not explicitly disclose wherein the display comprises a flexible material from one end of the display connected to the roll to a point of the display adjacent to the opening.  
Park’228 teaches a display device comprises a flexible material (130, “The module connection member 130 as described above may be formed of a flexible material”, Par. [0057]) from one end of a display (110) connected to a roll (210) to a point of the display adjacent to an opening (opening of the housing 400) (fig. 3-4, Par. [0057]).
  It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee to include a flexible connection connected between the roll and the display panel as taught by Park’228 because such modification provides mechanical coupling means for connecting the display panel with the roller so that the display panel extends out or retracts into the housing.

Claims 8-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim et al. (US 20180070467; “Kim’467” hereinafter).
Regarding claim 8, Lee discloses the display device as claimed in claim 1.
Lee does not explicitly disclose the display apparatus of claim 1, further comprising an auxiliary roll configured to guide a movement direction of the display, wherein at least a portion of the auxiliary roll protrudes from the front surface of the housing through the opening.  
Kim’467 (figs 24-29) teaches a display device comprising an auxiliary roll (556) configured to guide a movement direction of a display (10) (Par. [0166]), wherein at least a portion of the auxiliary roll (556) protrudes from the front surface of a housing (30) through an opening (fig. 29, Par. [0166]). 
 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee to include an auxiliary roll that is configured to guide a movement direction of the display, and at least a portion of the auxiliary roll protrudes from the front surface of the housing through the opening as taught by Kim’467  because such modification “prevent the display panel 10 from being inclined when the display panel 10 is wound and unwound” (Par. [0166]).
Regarding claim 9, Lee in view of Kim’467 the display device as claimed in claim 8. 
Kim’467 further discloses an auxiliary driving device comprising an auxiliary motor (137), and an auxiliary roll (556) configured to protrudes from the front surface of 
Lee in view of Kim’467 does not explicitly disclose a processor is configured to cause the at least a portion of the auxiliary roll to protrude from the front surface of the housing.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a processor to cause the at least a portion of the auxiliary roll to protrude from the front surface of the housing, since it has been held that broadly providing an automatic means to replace a mechanical means which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192 (CCPA 1958). The modification provides smooth movement of the auxiliary roll and also minimizes the size of the housing.
Regarding claim 10, Lee in view of Kim’467 the display device as claimed in claim 8.
Kim’467 further discloses the housing comprises a groove (583) in which a shaft of the auxiliary roll (556) is inserted and supported in an inner surface of the housing (30), and wherein the shaft of the auxiliary roll is movable along the groove (“The auxiliary roller 556 may move on a rail 583 formed inside the housing 30 and push the display panel 10”, Par. [0166]).

Regarding claim 12, Lee discloses the display (1603) is configured to move in parallel with the front surface (front surface of the housing 601, fig. 16A) of the housing (1601) (fig. 16A).
Lee does not explicitly disclose the display apparatus of claim 1, further comprising: a connecting member configured to selectively connect with the display, the connecting member being movable on the front surface of the housing: and a motor configured to move the connecting member in parallel with the front surface of the housing.  
Kim’467 (figs.  7-8) teaches a display device comprising: a connecting member (73 or 73a) configured to selectively connect with a display (10 or 20), the connecting member being movable on the front surface of the housing (30): and a motor (137) configured to move the connecting member in parallel with display (10 or 20) (Par. [0080]).  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee to include a connecting member and a motor that is configured to move the connecting member in parallel with the display or the front surface of the housing as taught by 
Note: It has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim et al. (US 20180070467; “Kim’467” hereinafter) and in further view of Hasegawa (US 20080049003; “Hasegawa” hereinafter).
Regarding claim 11, Lee discloses the front surface of the housing (1601) comprises a first front surface area (front surface area of the housing 1601 that lies above the opening from which the display 1610 is extended out, fig. 16A) and a second front surface area (front surface area of the housing 1601 that lies below the opening from which the display 1610 is extended out, fig. 16A) that, wherein the opening is formed between the first front surface area and the second front surface area (fig. 16A)
Lee does not explicitly disclose the display apparatus of claim 1, further comprising: an auxiliary roll disposed within the housing, a second front surface area that protrudes more toward a front of the housing than the first front surface area; and wherein the auxiliary roll is configured to guide a moving direction of the display, wherein at least a portion of the auxiliary roll protrudes from the first front surface area of the housing.  
Kim’467 teaches a display device comprising an auxiliary roll (556) disposed within a housing (30), and wherein the auxiliary roll (556) is configured to guide a 
 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee to include an auxiliary roll that is configured to guide a movement direction of the display, and at least a portion of the auxiliary roll protrudes from the front surface of the housing through the opening as taught by Kim’467 because such modification “prevent the display panel 10 from being inclined when the display panel 10 is wound and unwound” (Par. [0166]).
Hasegawa (fig. 7) teaches display device comprising a front surface of a housing (4) comprises a first front surface area (lower front step portion of the front surface of the housing 4 that lies below the opening 5, fig. 7) and a second front surface area (upper front portion of the front surface of the housing 4 that lies above the opening 5, fig. 7) that protrudes more toward a front of the housing than the first front surface area (fig. 7), wherein an opening (5) is formed between the first front surface area and the second front surface area (fig. 7).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Lee in view of Kim’467 to have the second front surface area that protrudes more toward a front of the housing than the first front surface area as taught by Hasegawa because such modification with recessed front surface area provide accommodation space for the handle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236. The examiner can normally be reached 8:30 am-5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAGAR SHRESTHA/Examiner, Art Unit 2841